DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 07 June 2021.
The amendment filed 07 June 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 5 were amended in the amendment filed 07 June 2021.
Claims 13–20 are withdrawn from consideration.
Claims 1–12 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation the “(DBR) layer comprises Indium (In) in such a manner… to balance tensile stress caused by a thermal mismatch” (lines 7–10). It is unclear to the Examiner what the thermal mismatch is between (i.e. which layers), and where the tensile stress is located. Furthermore, it is unclear if the claimed difference in lattice parameter results in the balance of stress or the indium present in the DBR layer. Clarification is required.
Claims 2–12 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 5 as written recites text of a language that is not English. It is unclear if this text is a requirement of the claim or not, and is therefore indefinite. The Examiner recommends the claim limitation be deleted.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Derkacs (US PG Publication 2017/0110610 A1; hereinafter “Derkacs”) in view of Roucka et al. (US PG Publication 2014/0077240 A1; hereinafter “Roucka”).
Regarding claims 1 and 5, Derkacs teaches a multi-junction solar cell (abstract and Fig. 2A) comprising: 
a first bottom solar subcell (e.g. subcell D; paragraph 0151); 
a second middle solar subcell (Subcell C including layers 612/611/610/609; paragraph 0160); 
a third top solar subcell (Subcell A or Subcell B, either of which satisfies the limitation; paragraphs 0162 and 0164); 
a distributed Bragg reflector (DBR) layer (DBR layer 608; paragraphs 0156-0158), wherein the distributed Bragg reflector (DBR) layer is positioned immediately below the second middle solar subcell (see DBR layer 608 positioned immediately below layer 609 of second subcell C in Fig. 2A) and comprises indium (In) (paragraph 0158); 
a first tunnel junction positioned between the first bottom solar subcell and the distributed Bragg reflector (DBR) layer (see tunnel diode 607a/b positioned between bottom subcell D and DBR 608 in Fig. 2A; paragraphs 0155-0156); and 
a second tunnel junction positioned between the second middle solar subcell and the third top solar subcell (tunnel diode 613/614; paragraph 0161); 
wherein the first bottom solar subcell, the second middle solar subcell, and the third top solar subcell are substantially lattice matched to each other subcells (subcells are lattice matched to each other; paragraph 0125 and title and abstract).

Roucka teaches solar cells with DBR layer (abstract and paragraphs 0001-0002, 0018). Roucka teaches the DBR layer is engineered to be substantially crystal lattice matched to the photonic device/solar cell (abstract, paragraphs 0014-0018) to aid in the formation of the subsequent semiconductor crystal lattices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dekacs and form the DBR layer to be substantially lattice matched to the solar cell above, i.e. the second middle solar cell, in order to aid in the formation of the subsequent semiconductor crystal (i.e. the second middle solar cell). The Examiner notes “substantially lattice matched” is also open where the two are not lattice matched but very close to being lattice matched. Additionally, it would have been obvious to try either of the finite number, immediately recognizable, lattice relationships between the middle solar subcell and the DBR layer, i.e. the DBR layer has a higher lattice constant or the DBR has a lower lattice constant compared to the middle solar subcell, with reasonable expectation of success based upon the teachings of Roucka above, and arrive upon the claimed configuration of the DBR layer having an average lattice parameter greater than the second middle subcell as claimed (see MPEP 2143 I. E).
Regarding limitations recited in instant claim 5, the Examiner notes modified Dekacs is silent to the difference in lattice constant between the middle subcell and DBR layer being In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the lattice mismatch disclosed by modified Dekacs and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the lattice constant difference disclosed in the present claims is but an obvious variant of that disclosed in modified Dekacs, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
The Examiner notes the limitations wherein the DBR layer comprises indium “in such a manner that an average lattice parameter of the DBR layer is greater than the lattice parameter of the second middle solar cell to balance tensile stress caused by a thermal mismatch” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure positively recited in instant claim 1. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or 
Regarding claim 2, modified Dekacs teaches the multi-junction solar cell of claim 1, and further teaches the distributed Bragg reflector (DBR) layer comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As (Dekacs paragraph 0158).
Regarding claim 3, modified Dekacs further teaches the distributed Bragg reflector (DBR) layer comprises a plurality of repeating units of AlxInGaAs/AlyInGaAs reflection layers, wherein O≤y<x≤1 (paragraph 0158; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Regarding claim 4, modified Dekacs further teaches wherein an Al-xInGaAs layer is disposed on each repeating unit comprised in the DBR layer (Dekacs paragraph 0158).
Regarding claim 6, modified Dekacs further teaches the first bottom solar subcell is a Ge solar subcell (subcell D in Dekacs Fig. 2A and paragraph 0151).
Regarding claim 7, modified Dekacs further teaches the second middle solar subcell is an InGaAs solar subcell (subcell C in Dekacs Fig. 2A and paragraph 0160).
Regarding claim 8, modified Dekacs further teaches the third top solar subcell is a (Al)GaInP solar subcell (Subcell A in Dekacs Fig. 2A and paragraph 0164).

the second middle solar subcell is an InGaAs solar subcell (subcell C in Dekacs Fig. 2A and paragraph 0160); and 
the third top solar subcell is a (Al)GaInP solar subcell (Subcell A in Dekacs Fig. 2A and paragraph 0164).
Regarding claim 10, modified Dekacs further teaches the device further comprising one additional protecting layer between the DBR layer and the first tunnel junction (see e.g. layer 608a qualifying as a protective layer between the DBR layer of 608b-z and the tunnel diode of 607a/b).
Regarding claim 11, modified Dekacs teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer comprises InxGaAs, and wherein 0<x< 0.015 (paragraph 0158 where the subscript for Al is open to 0 and In is indicated as optional).
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US PG Publication 2008/0163920 A1; hereinafter “Meusel”) in view of Ponce et al. (US PG Publication 2010/0116333 A1; hereinafter “Ponce”) and Roucka.
Regarding claims 1 and 5, Meusel teaches a multi-junction solar cell (abstract, paragraph 0017-0018, 0033, and Fig. 1) comprising: 
a first bottom solar subcell (e.g. n+1 cell 18 in Fig. 1); 
a second middle solar subcell (n cell 16 in Fig. 1); 
a third top solar subcell (1st cell 12 in Fig. 1; paragraphs 0017 and 0050); 

wherein the first bottom solar subcell, the second middle solar subcell, and the third top solar subcell are substantially lattice matched to each other (paragraphs 0017-0018 and 0033).
However, Meusel is silent to a first tunnel junction positioned between the first bottom solar subcell and the distributed Bragg reflector (DBR) layer, and a second tunnel junction positioned between the second middle solar subcell and the third top solar subcell as recited in instant claim 1.
Ponce teaches multijunction devices (abstract). Ponce teaches tunnel junctions between subcells of a multijunction device improves the efficiency of the device by providing low impedance to current flow and a small potential drop across the junction (paragraph 0012).
The devices of Meusel and Ponce are analogous references in the field of multijunction devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meusel and include tunnel junctions between the subcells of the device in order to improve the efficiency of the device, as taught above by Ponce. The modification would necessarily result in a tunnel junction between the second middle subcell and third top subcell, corresponding to the second tunnel junction. The Examiner notes there are two positions for the tunnel junction between the first bottom subcell and the middle subcell, that is positioned between the DBR layer and the middle 
However, modified Meusel is silent to the distributed Bragg reflector (DBR) layer has an average lattice parameter greater than the lattice parameter of the second middle solar subcell, and wherein the average lattice parameter difference between DBR and the second middle solar subcell is greater than 0 Å and less than 0.01 Å as recited in instant claims 1 and 5.
Roucka teaches solar cells with DBR layer (abstract and paragraphs 0001-0002, 0018). Roucka teaches the DBR layer is engineered to be substantially crystal lattice matched to the photonic device/solar cell (abstract, paragraphs 0014-0018) to aid in the formation of the subsequent semiconductor crystal lattices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Meusel and form the DBR layer to be substantially lattice matched to the solar cell above, i.e. the second middle solar cell, in order to aid in the formation of the subsequent semiconductor crystal (i.e. the second middle solar cell). The Examiner notes “substantially lattice matched” is also open where the two are not lattice matched but very close to being lattice matched. Additionally, it would have been obvious to try either of the finite number, immediately recognizable, lattice relationships between the middle solar subcell and the DBR layer, i.e. the DBR layer has a higher lattice 
Regarding limitations recited in instant claim 5, the Examiner notes modified Meusel is silent to the difference in lattice constant between the middle subcell and DBR layer being greater than 0 and less than 0.01 Å. It is apparent, however, that the instantly claimed range of 0<x≤0.01 Å and that taught by modified Meusel of substantially lattice matched are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the lattice mismatch disclosed by modified Meusel and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the lattice constant difference disclosed in the present claims is but an obvious variant of that disclosed in modified Meusel, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
The Examiner notes the limitations wherein the DBR layer comprises indium “in such a manner that an average lattice parameter of the DBR layer is greater than the lattice parameter 
Regarding claim 2, modified Meusel teaches the multi-junction solar cell of claim 1, and further teaches the distributed Bragg reflector (DBR) layer comprises a first layer comprising Al, In, Ga, and As, and a second layer comprising In, Ga, and As (Meusel paragraphs 0028-0032 and 0039).
Regarding claim 3, modified Dekacs further teaches the distributed Bragg reflector (DBR) layer comprises a plurality of repeating units of AlxInGaAs/AlyInGaAs reflection layers, wherein O≤y<x≤1 (Meusel paragraphs 0028-0032 and 0039).
Regarding claim 4, modified Meusel further teaches wherein an Al-xInGaAs layer is disposed on each repeating unit comprised in the DBR layer (Meusel paragraphs 0028-0032 and 0039).

Regarding claim 7, modified Meusel further teaches the second middle solar subcell is an InGaAs solar subcell (paragraph 0051).
Regarding claim 8, modified Meusel further teaches the third top solar subcell is a (Al)GaInP solar subcell (paragraph 0051).
Regarding claim 9, modified Meusel further teaches the first bottom solar subcell is Ge solar subcell, the second middle solar subcell is an InGaAs solar subcell, and the third top solar subcell is a (Al)GaInP solar subcell (paragraph 0051).
Regarding claim 10, modified Meusel further teaches the device further comprising one additional protecting layer between the DBR layer and the first tunnel junction (see e.g. bottom 2 layers of semiconductor mirror 22 separate from the remaining DBR layer, qualifying as a protective layer between the remaining DBR layer the tunnel diode of modified Meusel device).
Regarding claim 11, modified Meusel teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer comprises InxGaAs, and wherein 0<x< 0.015 (paragraph 0028).
Regarding claim 12, modified Meusel teaches the multi-junction solar cell of claim 10, and further teaches the additional protecting layer has a thickness of 50-500 nm (paragraphs 0029-0030; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dekacs in view of Roucka as applied to claim 10 above, and further in view of Meusel.
Regarding claim 12, modified Dekacs teaches the multi-junction solar cell of claim 10, the limitations of which are set forth above. However, modified Dekacs is silent to the additional protecting layer has a thickness of 50-500 nm.
Meusel teaches multijunction solar cell devices with semiconductor mirror layer between subcells (abstract, Fig. 1, paragraph 0050). Meusel teaches exemplary thicknesses for the semiconductor mirror/DBR individual layers is 10-150 nm (paragraph 0028-0030 and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the exemplary thicknesses of the DBR layers taught by Meusel as forming a semiconductor mirror/DBR layer in a multijunction solar cell with a reasonable expectation of success given the teachings of Meusel above.
Response to Arguments
Applicant's arguments filed 21 November 2020 have been fully considered but they are not persuasive.
Applicant argues on page 7 the DBR layer of Roucka is lattice matched. The examiner respectfully disagrees. The Examiner notes as conceded by Applicant on page 7, Roucka teaches in paragraph 0017 that a “DBR 14 [that] is engineered to be substantially crystal lattice matched…”, where “substantially crystal lattice matched” is also open where the two are not lattice matched but very close to being lattice matched, as set forth above in the instant grounds of rejection. Thus, modified Dekacs and modified Meusel, each combined with Roucka, teach the features of claim 1.
Applicant additionally argues on page 7 that “Roucka does not disclose a mismatched lattice parameter, balancing tensile stress or using [i]ndium”. The Examiner respectfully disagrees. First, the Examiner notes Roucka’s disclosure is additionally open to slightly mismatched lattice parameters given the “substantially crystal lattice matched” disclosure of Roucka in paragraph 0017, set forth above. Further, the Examiner notes that applicant's argument that indium be used to balance tensile stress, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As set forth above, Dekacs and Meusel each teach a DBR layer that includes indium, and thus teach the structural requirements of the claim.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726